Pee Curiam,
Undoubtedly it was for the best interest of the estate of the decedent that the decree of sale of the property in question should be made. It is perfectly clear also that the power of sale conferred upon the executors and trustees by the will of the testator was amply sufficient to justify the sale by them. It em*437braced the whole of the testator’s real estate of which this property was a part, and the learned court below was entirely right in granting the order.
Decree affirmed and appeal dismissed.